t c memo united_states tax_court theodore souris p c a dissolved corporation and theodore souris as successor_in_interest of theodore souris p c petitioners v commissioner of internal revenue respondent docket no filed date patricia d white for petitioners meso t hammoud for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioner corporation's income_tax together with a dollar_figure sec_6661 a addition_to_tax for that year unless otherwise indicated all section references are to continued the principal issue presented is whether the petitioner corporation's dollar_figure employer_reversion sec_4980 which is concededly includable in its gross_income may be offset by a sec_162 deduction in the same amount for compensation paid to its sole stockholder- employee the facts have been stipulated in theodore souris an attorney was a partner in the detroit michigan law firm of bodman longley dahling on date petitioner theodore souris p c was incorporated under the laws of michigan it was wholly owned by mr souris also on that day mr souris assigned his partnership_interest to petitioner corporation the corporation or the p c and the law firm consented to its admission as a partner in substitution for mr souris an appendix to the partnership_agreement sets forth special provisions regarding professional corporations as partners among other things the appendix provides that no one other than the individual attorney shall at any time be a stockholder director officer or lawyer employee of the professional_corporation that the professional_corporation shall be entitled without deduction to all the receipts of the individual attorney and that the individual attorney shall guarantee to the firm that the professional continued the internal_revenue_code in effect for the year at issue corporation will perform all its obligations as a partner in the firm in the foregoing assignment by mr souris of his partnership_interest to his p c mr souris in fact guaranteed to the firm that theodore souris p c will perform all its obligations as a partner in the firm on date mr souris entered into an employment agreement with his p c he was to be paid a salary of a fixed amount plus a bonus in an amount determined by the corporation's board to make his total compensation equal to the reasonable value of his services the corporation's board as indicated above was none other than mr souris himself the agreement provided further that the p c would adopt a pension_plan and a profit sharing plan for the employee as well as make provision for his health and disability insurance and such other fringe_benefits as the board shall approve the agreement was signed for the p c by mr souris as president and by mr souris acting on his own behalf as the employee on date the corporation adopted the theodore souris p c pension_plan and trust the plan was a defined_benefit_plan as stipulated by the parties it was duly qualified under the applicable provisions of the internal_revenue_code mr souris was the sole plan participant until date the p c had a fiscal_year ending august however beginning with the short_year ending date it changed to a calendar_year basis the plan was terminated on date and liquidated as of date the p c itself was dissolved on date upon the plan's liquidation its assets in the amount of dollar_figure were distributed of this distribution dollar_figure was rolled over to an individual_retirement_account established for the benefit of mr souris the remaining dollar_figure was ineligible to be rolled over and appears to be attributable to overfunding the plan over the years due to what turned out to be erroneous actuarial assumptions thus as stipulated by the parties that dollar_figure represented excess_plan assets which reverted back to the corporation the reversion was not reported by the corporation in its return however in the joint individual_income_tax_return filed by mr souris and his wife the reversion was reported as other or miscellaneous income which was explained in that return as theodore souris p c pension_plan reversion in the notice_of_deficiency the commissioner determined that theodore souris p c received dollar_figure as a taxable reversion from the theodore souris p c pension_plan and trust during the taxable_year ended date the commissioner accordingly recomputed the corporation's taxable_income by including the dollar_figure reversion in its gross_income both petitioner corporation and respondent now agree that the dollar_figure should have been reported as gross_income by the corporation in its return however the corporation does contend that there was no resulting deficiency since its dollar_figure taxable reversion income was fully offset by a deduction in the same amount under sec_162 by reason of its contractual obligation to mr souris to pay him that dollar_figure as compensation_for services rendered we begin our analysis of this case with a sense of unreality there are before us theodore souris p c and mr souris the individual mr souris was the sole stockholder he was the sole officer-employee of the corporation he was the sole member of its board_of directors and he was the sole participant in the p c 's pension_plan the record contains no evidence that anyone other than mr souris held any office in or played any part whatsoever in the affairs of the corporation or the plan or served as trustee if in fact there was a_trust in this connection this case is sharply distinguishable from greenlee v commissioner tcmemo_1996_378 where the trustee was an independent bank and where the transaction in question was independently approved by the trust investment committee of the bank--a circumstance that the court emphasized and considered crucial to speak of an agreement between mr souris and his p c authorized by its board is to engage in discourse in a never-never land in the real world there was only mr souris dealing with himself yet it has been well recognized that we must accept such arrangements as real and indeed the irs has treated the corporation as an independent entity that was engaged in the transactions involved as though conducted at arm's length moreover although not specifically so articulated in the record it seems highly likely that the incorporation of the p c here was intended to reduce mr souris' taxes through the pension the predicament with which the lord chancellor was faced in gilbert and sullivan's iolanthe although in an entirely different context suggests a strikingly similar situation the lord chancellor explained his predicament as follows the feelings of a lord chancellor who is in love with a ward of court are not to be envied what is his position can he give his own consent to his own marriage with his own ward can he marry his own ward without his own consent can he commit himself for contempt of his own court and if he commit himself for contempt of his own court can he appear by counsel before himself to move for arrest of his own judgment ah my lords it is indeed painful to have to sit upon a woolsack which is stuffed with such thorns as these the complete plays of gilbert and sullivan p 319_us_436 cf 287_us_415 in 336_us_422 the supreme court stated undoubtedly the great majority of corporations owned by sole stockholders are dummies in the sense that their policies and day-to-day activities are determined not as decisions of the corporation but by their owners acting individually plan and such purpose would not appear to be fatal in these circumstances since this court has held that where the corporation was established to provide a pension_plan for its sole stockholder there was a sufficient business_purpose to justify giving full effect to the arrangement 77_tc_1014 affd 723_f2d_58 10th cir accordingly it is incumbent upon us to decide this case as though we were dealing with an autonomous corporation and with its independent employee mr souris in that context we agree with petitioner corporation and hold that there was no deficiency in its income_tax preliminarily there is no dispute that under michigan law even though petitioner corporation was dissolved it remained in existence for the purpose of winding up its affairs and continued to function in the same manner as if dissolution had not occurred mich comp laws ann sec west cf 531_f2d_342 6th cir however upon the p c 's dissolution the board_of directors ie mr souris resolved that mr souris would be the successor plan_sponsor of the p c 's employees' pension_plan moreover as indicated by the caption itself in this case mr souris individually is the successor_in_interest of theodore souris p c since the corporation had already been dissolved when the excess pension funds reverted to the corporation mr souris received the dollar_figure reversion in his capacity as successor_in_interest of the corporation under the terms of the employment agreement between mr souris and the p c the corporation or mr souris standing in its place as successor was required to pass that dollar_figure to himself as the employee- beneficiary to understand the situation more fully we must delve deeper into the morass resulting from mr souris' employment agreement with his wholly owned corporation the p c pursuant to that agreement the p c 's earnings from the law partnership may be considered as separated in the p c 's hands into three parts payable in the aggregate to or for the benefit of mr souris compensation in a fixed amount bonus in the amount of whatever remains after payments into the pension_plan for mr souris but the amount payable into the pension_plan was limited by sec_404 and that limit was exceeded here by reason of excessive employer contributions to the plan due to what turned out to be faulty actuarial assumptions accordingly to the extent that such amounts were excessive the excess automatically increased the bonus payable to mr souris as the employee under his agreement with his p c but as noted above it was first paid to him as successor_in_interest of the corporation standing in its shoes as an employer_reversion --a term that is defined in sec_4980 as follows the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan emphasis added then in his capacity as successor_in_interest of his employer mr souris passed that employer_reversion to himself as the employee pursuant to the employment agreement to be sure these steps were telescoped into a single payment to mr souris who mistakenly reported the reversion in his individual return rather than amending the corporate returns and then reporting the same amount as additional compensation on his individual return however mr souris' failure to follow this procedure in separate steps does not detract from the essence of the situation if we are to treat the corporation and mr souris as separate taxpaying entities as we are required to do we conclude that the dollar_figure reversion represents additional compensation increased bonus paid_by the corporation further the corporation's income from the law partnership was equal to the value of mr souris' services and as passed through to him by the corporation it became the basis for a deduction by the corporation under sec_162 as a sec_162 trade_or_business_expenses a in general --there shall be allowed as a continued reasonable allowance for compensation_for_personal_services actually rendered there is no dispute between the parties that the amount was reasonable the government challenges the argument that the reversion was paid to mr souris as compensation it contends that the reversion being gross_income to the corporation was paid to mr souris as a constructive_dividend which although representing taxable_income to mr souris was not deductible by the corporation and the government relies upon the well-established line of cases holding that to be deductible as compensation the payment must be made with the intent to compensate paula constr co v commissioner 58_tc_1056 affd without published opinion 474_f2d_1345 5th cir 98_tc_511 the argument is superficially persuasive here since the payment was not reported by mr souris as compensation he instead described the payment merely as a reversion however the argument falls apart upon further reflection as was indicated above mr souris obviously but mistakenly reported continued deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the payment in his own income_tax return rather than in the return of the corporation as a reversion the real intent of the payment to mr souris is found in his agreement with the corporation which existed long before the events with which we are concerned here we conclude that the payment from the corporation to mr souris is deductible by the corporation as reasonable_compensation under sec_162 finally a word about employer_reversion which is defined in sec_4980 and which is treated by both parties as applicable here in connection with whether the employer_reversion is includable in the gross_income of the employer for purposes of the income_tax however sec_4980 literally relates solely to an excise_tax subsection a of sec_4980 now imposes a tax of percent of the amount of any employer_reversion from a qualified_plan and in defining the term employer_reversion subsection c begins with the words for purposes of this section yet as just indicated both parties in this case treat the sec_4980 definition as applicable here for purposes of the income_tax indeed this court has so indicated 101_tc_189 cf s rept 75th cong 3d sess pincite c b part sec_4980 was introduced into the code by section a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the excise_tax there enacted was at the rate of percent which has since been increased to percent5 and then finally to percent the reason for imposing that excise_tax has been explained as follows to the extent that amounts in such plans are not used for retirement purposes and revert to an employer congress believed that the tax treatment of reversions should recognize that the tax on earnings on pension funds is deferred and thus the benefits of this tax treatment should be recaptured although congress believed that it might be possible to determine the particular year or years in which contributions resulting in a reversion arose and to recoup the resulting tax_benefit attributable to a reversion on that basis congress was concerned that such a computation would involve undue complexity under the circumstances therefore congress determined that a nondeductible excise_tax should be imposed on reversions at a uniform rate staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print the record in this case does not disclose whether any such excise was proposed or assessed against petitioner corporation here and it has been indicated that the imposition of the excise_tax on the employer_reversion does not preclude the inclusion of the employer_reversion in the employer's gro sec_5 the amendment was adopted in see technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3704 sec_4980 was amended in to percent see omnibus budget reconciliation act of publaw_101_508 sec stat income for income_tax purposes as well indeed in h rept it is stated that assets that revert to the employer upon such termination are includible in the gross_income of the employer and are subject_to an excise_tax sec_4980 of the code emphasis added certainly it would seem highly unlikely that congress could have intended a mere percent excise_tax to replace the tax on income at a substantially higher rate and there is nothing in the legislative_history relating to the increase in the excise rate from to and then to percent to suggest that the intention of congress changed we express no opinion here as to petitioner corporation's liability for the excise and since we have concluded that there is no deficiency in income_tax we need not consider whether there is any liability for the sec_6661 addition_to_tax decision will be entered for petitioner
